



COURT OF APPEAL FOR ONTARIO

CITATION: Wilson
    v. Canada Revenue Agency,
    2013 ONCA 31

DATE: 20130118

DOCKET: C55208

Doherty, Laskin and Simmons JJ.A.

Grant R. Wilson

Appellant
(Plaintiff
)

and

Canada Revenue Agency

Respondent (Defendant)

Grant R. Wilson, appearing in person

Maria Vujnovic, for the respondent (defendant)

Heard:  January 18, 2013

On appeal from the order of Justice J. Carey of the
    Superior Court of Justice, dated September 8, 2011.

APPEAL BOOK ENDORSEMENT

[1]

There is no merit to this appeal.  The record fully supports the
    finding that Mr. Wilson is a vexatious litigant.  The Federal Court came to the
    same conclusion in 2006.  The claim was, in our view, properly struck given the
    vexatious litigant finding.

[2]

The appeal is dismissed in its entirety.  Costs to the respondent in the
    amount of $6,100, inclusive of disbursements and taxes.


